           Case 1:19-cr-00833-SHS Document 129 Filed 11/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ------------------------------------------------------   x
                                                          :   Case No. 19-cr-00833 (SHS)
 UNITED STATES OF AMERICA,                                :
                                                          :
                                                          :
                   -v.-                                   :
                                                          :
 ANTHONY CHEEDIE, et al.,                                 :
                                                          :
                                     Defendants.          :
                                                          :
 ------------------------------------------------------   x


                           DECLARATION OF CAMERON BREWSTER

        Cameron Brewster, pursuant to 28 U.S.C. § 1746, declares under penalty of perjury as

follows:

        1.       I am a Defendant in the above-captioned matter;

        2.       I submit this Declaration in support of my Pretrial Omnibus Motion for a Bill of

Particulars and to Suppress Certain Evidence, Obtain Discovery, and Obtain Other Related

Relief (“Omnibus Motions”);

        3.       I reside at 7945 West Ford Avenue, Las Vegas, Nevada (“7945 West Ford”);

        4.       7945 West Ford is my private residence;

        5.        I have a reasonable expectation of privacy in my private residence and had this

expectation of privacy on or about November 20, 2019 when the Government seized documents

and various electronic devices from my private residence;

        6.       Accordingly, I respectfully submit that I have standing to move to suppress any

evidence from the documents and electronic devices seized from 7945 West Ford.




                                                          1
Case 1:19-cr-00833-SHS Document 129 Filed 11/17/20 Page 2 of 2
